     Case 2:20-cv-00405-MCS-PLA Document 76 Filed 07/26/21 Page 1 of 4 Page ID #:468




 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
        SECURITIES AND EXCHANGE               Case No. 2:20-cv-00405-MCS-PLA
11      COMMISSION,
12
                    Plaintiff,                JUDGMENT AS TO DEFENDANT
13                                            STEPHEN KENNETH GROSSMAN
14            vs.

15      GREGORY LAMONT DRAKE, an
        individual; STEPHEN KENNETH
16      GROSSMAN, an individual;
        STEPHEN SCOTT MOLESKI, an
17      individual; JASON DAVID ST.
18      AMOUR, an individual; and DAVID
        ALAN WOLFSON, an individual,
19
                    Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-00405-MCS-PLA Document 76 Filed 07/26/21 Page 2 of 4 Page ID #:469




 1          The Securities and Exchange Commission having filed a Complaint and
 2    Defendant Stephen Kenneth Grossman having entered a general appearance;
 3    consented to the Court’s jurisdiction over Defendant and the subject matter of this
 4    action; consented to entry of this Judgment; waived findings of fact and
 5    conclusions of law; and waived any right to appeal from this Judgment:
 6                                                   I.
 7          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
 8    is permanently restrained and enjoined from violating, directly or indirectly,
 9    Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using any means
10    or instrumentality of interstate commerce, or of the mails, or of any facility of any
11    national securities exchange, to effect transactions in, or induce or attempt to
12    induce the purchase or sale of, securities while not registered with the Commission
13    as a broker or dealer or while not associated with an entity registered with the
14    Commission as a broker or dealer.
15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17    binds the following who receive actual notice of this Judgment by personal service
18    or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
19    and (b) other persons in active concert or participation with Defendant or with
20    anyone described in (a).
21                                                   II.
22          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
23    that Defendant is permanently restrained and enjoined from, directly or indirectly,
24    including, but not limited to, through any entity owned or controlled by Defendant,
25    soliciting any person or entity to purchase or sell any security.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
27    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28    binds the following who receive actual notice of this Judgment by personal service

                                                 1
     Case 2:20-cv-00405-MCS-PLA Document 76 Filed 07/26/21 Page 3 of 4 Page ID #:470




 1    or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
 2    and (b) other persons in active concert or participation with Defendant or with
 3    anyone described in (a).
 4                                                  III.
 5          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
 6    that Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest
 7    thereon, and a civil penalty pursuant to Section 21(d)(3) of the Exchange Act [15
 8    U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the disgorgement
 9    and civil penalty upon motion of the Commission. Prejudgment interest shall be
10    calculated from January 26, 2018, based on the rate of interest used by the Internal
11    Revenue Service for the underpayment of federal income tax as set forth in 26
12    U.S.C. § 6621(a)(2). In connection with the Commission’s motion for
13    disgorgement and/or civil penalties, and at any hearing held on such a motion: (a)
14    Defendant will be precluded from arguing that he did not violate the federal
15    securities laws as alleged in the Complaint; (b) Defendant may not challenge the
16    validity of the Consent or this Final Judgment; (c) solely for the purposes of such
17    motion, the allegations of the Complaint shall be accepted as and deemed true by
18    the Court; and (d) the Court may determine the issues raised in the motion on the
19    basis of affidavits, declarations, excerpts of sworn deposition or investigative
20    testimony, and documentary evidence, without regard to the standards for
21    summary judgment contained in Rule 56(c) of the Federal Rules of Civil
22    Procedure. In connection with the Commission’s motion for disgorgement and/or
23    civil penalties, the parties may take discovery, including discovery from
24    appropriate non-parties.
25                                                  IV.
26          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
27    that, solely for purposes of exceptions to discharge set forth in Section 523 of the
28    Bankruptcy Code, 11 U.S.C. §523, the allegations in the complaint are true and

                                                2
     Case 2:20-cv-00405-MCS-PLA Document 76 Filed 07/26/21 Page 4 of 4 Page ID #:471




 1    admitted by Defendant, and further, any debt for disgorgement, prejudgment
 2    interest, civil penalty or other amounts due by Defendant under this Judgment or
 3    any other judgment, order, consent order, decree or settlement agreement entered
 4    in connection with this proceeding, is a debt for the violation by Defendant of the
 5    federal securities laws or any regulation or order issued under such laws, as set
 6    forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
 7                                                   V.
 8          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
 9    that this Court shall retain jurisdiction of this matter for the purposes of enforcing
10    the terms of this Judgment.
11                                                   VI.
12          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
13    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
14    without further notice.
15
16          Dated: July 26, 2021
17                                            ____________________________________
18                                            MARK C. SCARSI
                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                 3
